DETAILED ACTION
Claims 1-10 are under current consideration. Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn, including the 112, para. 2, 102 and 103 rejections in view of the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, para. 1, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
See claim 7 as a representative claim which is directed to (in part): wherein the modified EAV genome or replicon RNA is devoid of an ATG start codon or comprises an inactivated ATG start codon.
At least para. 7, 18, 101, 189, 209 and 230 of the instant specification provides that the claimed nucleotide sequence is devoid of the ATG start codon of the ORF7 or the ORF6. The instant specification does not support that the entire EAV genome or replicon RNA is devoid of an ATG start codon as so broadly claimed. 
Because the instant specification fails to disclose the broad scope as claimed, this considered new matter. Appropriate correction is required.
Claim Rejections - 35 USC § 102-New, necessitated by amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giese et al. (Virus Genes, 2002-see attached form 892).
The claims are directed to (in part): a method of producing a polypeptide of interest, comprising culturing a host cell comprising a nucleic acid, wherein the nucleic acid comprises a nucleotide sequence encoding a modified EAV genome or replicon RNA, wherein the modified EAV genome or replicon RNA comprises a sequence fragment exhibiting at least 80% sequence identity to the sequence encoding ORF7 of 
Giese discloses a stable and long-lasting immune response in horses after DNA vaccination against EAV; see whole document. The author describes a DNA vaccine comprising plasmids which express EAV ORF 2, 5 and 7 in combination with eqIL2 (heterologous gene of interest); see abstract and Table 1, p. 161. Note that the expression vector for ORF7 is devoid of ORF2a and p. 160, col. 1 indicates that ORF2 is the equivalent to ORF2b, distinct from ORF2a. See p. 163, col. 1 which discloses that BME buffer was added to DNA prior to i.m. injection; see instant claims 5 and 6 for a pharmaceutical carrier. The author provides that serum of the horses were taken to measure antibodies, indicating that the polypeptide was successfully expressed and in a pharmaceutical carrier; see claims 2 and 3 and p. 163, col. 2. 
It is noted here that at least claim 1 does not indicate that the polypeptide of interest is heterologous and the expression of ORF2, 5 or 7 meets this limitation; see instant specification for at least 158 and 163 wherein the protein of interest may be any therapeutic or prophylactic protein. 
The claims are found not free of the prior art.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648